 

EXHIBIT 10.41

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CREDIT AGREEMENT

 

 

Dated as of November 3, 2016 among

JAMBA JUICE COMPANY, as the Borrower,

 

 

JAMBA, INC., as Holdings,

 

 

THE SUBSIDIARIES OF HOLDINGS PARTY HERETO,

as the Guarantors,

 

 

CADENCE BANK, NATIONAL ASSOCIATION,

as Administrative Agent and L/C Issuer,

 

 

and

 

 

THE LENDERS PARTY HERETO

 



CHAR1\1485063v6

 

 



--------------------------------------------------------------------------------

 

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

1.01

 

Defined Terms.

 

6

1.02

 

Other Interpretive Provisions.

 

30

1.03

 

Accounting Terms

 

31

1.04

 

Rounding

 

31

1.05

 

Times of Day.

 

32

1.06

 

Letter of Credit Amounts.

 

32

1.07

 

UCC Terms.

 

32

1.08

 

Rates.

 

32

 

 

 

 

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

2.01

 

Loans

 

32

2.02

 

Borrowings, Conversions and Continuations of Loans.

 

33

2.03

 

Letters of Credit.

 

34

2.04

 

Prepayments

 

41

2.05

 

Termination or Reduction of Commitments.

 

42

2.06

 

Repayment of Loans.

 

42

2.07

 

Interest and Default Rate.

 

42

2.08

 

Fees.

 

43

2.09

 

Computation of Interest and Fees.

 

43

2.10

 

Evidence of Debt.

 

44

2.11

 

Payments Generally; Administrative Agent’s Clawback

 

44

2.12

 

Sharing of Payments by Lenders.

 

46

2.13

 

Cash Collateral

 

47

2.14

 

Defaulting Lenders.

 

48

2.15

 

Increase in Commitments.

 

50

 

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

3.01

 

Taxes.

 

51

3.02

 

Illegality and Designated Lenders.

 

55

3.03

 

Inability to Determine Rates.

 

56

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

57

3.05

 

Compensation for Losses.

 

58

3.06

 

Mitigation Obligations; Replacement of Lenders.

 

59

3.07

 

Survival.

 

59

 

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension.

 

60

4.02

 

Conditions to all Credit Extensions.

 

62

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

1

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

5.01

 

Existence, Qualification and Power.

 

63

5.02

 

Authorization; No Contravention.

 

63

5.03

 

Governmental Authorization; Other Consents

 

63

5.04

 

Binding Effect

 

63

5.05

 

Financial Statements; No Material Adverse Effect

 

63

5.06

 

Litigation

 

64

5.07

 

No Default

 

64

5.08

 

Ownership of Property.

 

64

5.09

 

Environmental Compliance.

 

65

5.10

 

Insurance.

 

65

5.11

 

Taxes.

 

65

5.12

 

ERISA Compliance

 

66

5.13

 

Margin Regulations; Investment Company Act

 

66

5.14

 

Disclosure.

 

67

5.15

 

Compliance with Laws.

 

67

5.16

 

Solvency

 

67

5.17

 

Casualty, Etc.

 

67

5.18

 

Sanctions Concerns and Anti-Corruption Laws

 

67

5.19

 

Subsidiaries; Loan Parties

 

68

5.20

 

Collateral Representations.

 

68

5.21

 

Intellectual Property; Licenses, Etc.

 

69

5.22

 

Labor Matters

 

69

 

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

6.01

 

Financial Statements.

 

70

6.02

 

Certificates; Other Information

 

71

6.03

 

Notices.

 

73

6.04

 

Payment of Obligations.

 

73

6.05

 

Preservation of Existence, Etc.

 

73

6.06

 

Maintenance of Properties.

 

74

6.07

 

Maintenance of Insurance.

 

74

6.08

 

Compliance with Laws.

 

74

6.09

 

Books and Records.

 

75

6.10

 

Inspection Rights.

 

75

6.11

 

Use of Proceeds.

 

75

6.12

 

Covenant to Guarantee Obligations.

 

75

6.13

 

Covenant to Give Security.

 

76

6.14

 

Further Assurances.

 

76

6.15

 

Compliance with Terms of Leaseholds

 

76

6.16

 

Compliance with Environmental Laws

 

76

6.17

 

Anti-Corruption Laws.

 

77

6.18

 

Treasury Management.

 

77

6.19

 

Wells Fargo Letters of Credit.

 

77

 

 

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

7.01

 

Liens.

 

77

7.02

 

Indebtedness

 

78

7.03

 

Investments.

 

79

7.04

 

Fundamental Changes.

 

80

2

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

7.05

 

Dispositions.

 

80

7.06

 

Restricted Payments

 

80

7.07

 

Change in Nature of Business

 

81

7.08

 

Transactions with Affiliates.

 

81

7.09

 

Burdensome Agreements.

 

82

7.10

 

Use of Proceeds.

 

82

7.11

 

Financial Covenants

 

82

7.12

 

Capital Expenditures.

 

82

7.13

 

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

 

83

7.14

 

Prepayments, Etc. of Subordinated Indebtedness.

 

83

7.15

 

Amendment, Etc. of Subordinated Indebtedness.

 

83

7.16

 

Sanctions.

 

83

7.17

 

Anti-Corruption Laws.

 

83

7.18

 

Limitations on Holdings.

 

83

 

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

8.01

 

Events of Default.

 

84

8.02

 

Remedies upon Event of Default.

 

86

8.03

 

Application of Funds.

 

87

 

 

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

9.01

 

Appointment and Authority.

 

88

9.02

 

Rights as a Lender

 

88

9.03

 

Exculpatory Provisions.

 

89

9.04

 

Reliance by Administrative Agent.

 

90

9.05

 

Delegation of Duties.

 

90

9.06

 

Resignation of Administrative Agent.

 

90

9.07

 

Non-Reliance on Administrative Agent and Other Lenders.

 

92

9.08

 

No Other Duties, Etc

 

92

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding.

 

92

9.10

 

Collateral and Guaranty Matters.

 

93

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements.

 

94

 

 

 

 

 

ARTICLE X

 

CONTINUING GUARANTY

 

 

 

 

 

 

 

10.01

 

Guaranty

 

94

10.02

 

Rights of Lenders

 

95

10.03

 

Certain Waivers.

 

95

10.04

 

Obligations Independent.

 

95

10.05

 

Subrogation.

 

96

10.06

 

Termination; Reinstatement

 

96

10.07

 

Stay of Acceleration

 

96

10.08

 

Condition of Borrower.

 

96

10.09

 

Appointment of Borrower

 

96

10.10

 

Right of Contribution.

 

97

10.11

 

Keepwell.

 

97

 

 

 

 

 

3

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

ARTICLE XI

 

MISCELLANEOUS

 

 

 

 

 

 

 

11.01

 

Amendments, Etc

 

97

11.02

 

Notices; Effectiveness; Electronic Communications.

 

99

11.03

 

No Waiver; Cumulative Remedies; Enforcement

 

101

11.04

 

Expenses; Indemnity; Damage Waiver

 

101

11.05

 

Payments Set Aside.

 

103

11.06

 

Successors and Assigns.

 

104

11.07

 

Treatment of Certain Information; Confidentiality

 

108

11.08

 

Right of Setoff.

 

109

11.09

 

Interest Rate Limitation.

 

109

11.10

 

Counterparts; Integration; Effectiveness

 

110

11.11

 

Survival of Representations and Warranties.

 

110

11.12

 

Severability.

 

110

11.13

 

Replacement of Lenders.

 

110

11.14

 

Governing Law; Jurisdiction; Etc.

 

111

11.15

 

Waiver of Jury Trial

 

112

11.16

 

Subordination

 

113

11.17

 

No Advisory or Fiduciary Responsibility.

 

113

11.18

 

Electronic Execution.

 

113

11.19

 

USA PATRIOT Act Notice.

 

114

 

4

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 1.01(a)

 

Certain Addresses for Notices

Schedule 1.01(b)

 

Initial Commitments and Applicable Percentages

Schedule 1.01(c)

 

Immaterial Copyrights

Schedule 5.10

 

Insurance

Schedule 5.19(a)

 

Subsidiaries

Schedule 5.19(b)

 

Loan Parties

Schedule 5.20(b)

 

Intellectual Property

Schedule 5.20(c)

 

Documents, Instruments, and Tangible Chattel Paper

Schedule 5.20(d)(i)

 

Deposit Accounts & Securities Accounts

Schedule 5.20(d)(ii)

 

Electronic Chattel Paper & Letter-of-Credit Rights

Schedule 5.20(e)

 

Commercial Tort Claims

Schedule 5.20(f)

 

Pledged Equity Interests

Schedule 5.20(g)

 

Leased and Owned Properties

Schedule 7.01

 

Existing Liens

Schedule 7.02

 

Existing Indebtedness

Schedule 7.03

 

Existing Investments

 

 

 

EXHIBITS

 

Exhibit A

 

Form of Assignment and Assumption

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Form of Joinder Agreement

Exhibit D

 

Form of Loan Notice

Exhibit E

 

Form of Note

Exhibit F

 

Form of Secured Party Designation Notice

Exhibit G

 

Forms of U.S. Tax Compliance Certificates

Exhibit H

 

Form of Notice of Loan Prepayment

 

5

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of November 3, 2016, among JAMBA JUICE
COMPANY, a California corporation (the “Borrower”), JAMBA, INC., a Delaware
corporation
(“Holdings”),  the  other  Guarantors  (defined  herein),  the  Lenders  (defined  herein),  and  CADENCE
BANK, NATIONAL ASSOCIATION, as Administrative Agent and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders and the L/C Issuer make loans and other financial accommodations to the
Loan Parties in an aggregate amount of up to $10,000,000.

 

WHEREAS, the Lenders and the L/C Issuer have agreed to make such loans and other
financial accommodations to the Loan Parties on the terms and subject to the
conditions set forth herein.

 

NOW  THEREFORE,  in  consideration  of  the  mutual  covenants  and  agreements  herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and
disbursements  of  counsel,  in  each  case  whether  direct  or  indirect  (including  those  acquired  by
assumption),  absolute  or  contingent,  due  or  to  become  due,  now  existing  or  hereafter  arising  and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding;
provided  that  Additional  Secured  Obligations  of  a  Guarantor  shall  exclude  any  Excluded  Swap
Obligations with respect to such Guarantor.

 

“Administrative Agent” means Cadence Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate,

6

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

account as set forth on Schedule 1.01(a), or such other address or account as
the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by such Lender’s Commitment at such time.  If the Commitments of all of the
Lenders to make Loans have been terminated pursuant to Section 8.02, or if the
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the Facility shall be determined based on the Applicable Percentage
of such Lender in respect of the Facility most recently in effect, giving effect
to any subsequent assignments.  The Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.01(b) or in the Assignment
and Assumption or such other documentation pursuant to which such Lender becomes
a party hereto, as applicable.

 

“Applicable Rate” means, for any day, a rate per annum equal to (a) 2.50%, in
the case of Eurodollar Rate Loans and Letter of Credit Fees, and (b) 1.50%, in
the case of Base Rate Loans.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, (c) all
Synthetic Debt of such Person, and (d) in respect of any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2015 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

“Availability Period” means in respect of the Facility, the period from and
including the Closing Date to the earliest of (a) the Maturity Date, (ii) the
date of termination of the Commitments pursuant to

7

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Section 2.05, and (iii) the date of termination of the Commitment of each Lender
to make Loans pursuant to Section 8.02.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Cadence Bank
as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that if
the Base Rate shall be less than 0.25%, such rate shall be deemed to be 0.25%
for purposes of this Agreement.   The “prime rate” is a rate set by Cadence Bank
based upon various factors including Cadence Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Cadence Bank shall take effect
at the opening of business on the day specified in the public announcement of
such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial
banks  are  authorized  to  close  under  the  Laws  of,  or  are  in  fact  closed  in,  the  state  where  the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

 

“Cadence Bank” means Cadence Bank, National Association and its successors.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount
by  which  such  purchase  price  exceeds  the  credit  granted  by  the  seller  of  such  equipment  for  the
equipment being traded in at such time or the amount of such insurance proceeds,
as the case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash  Collateralize”  means,  to  pledge  and  deposit  with  or  deliver  to  the  Administrative
Agent,  for  the  benefit  of  one  or  more  of  the  L/C  Issuer  or  the  Lenders,  as  collateral  for  L/C
Obligations or obligations of the Lenders to fund participations in respect
thereof, (a) cash or deposit account balances, (b) backstop letters of credit
entered into on terms, from issuers and in amounts satisfactory to the
Administrative  Agent and the L/C Issuer, and/or (c) if the
Administrative  Agent and the L/C Issuer shall agree, in their sole discretion,
other credit support, in each case, in Dollars and pursuant to documentation  in
form and substance satisfactory to the Administrative  Agent and the L/C
Issuer.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by

8

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Holdings or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens):

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than ninety (90) days
from the date of acquisition thereof;

 

(c)commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; and

 

(d)Investments, classified in accordance with GAAP as current assets of Holdings
or any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing to be
included  as  a  “Secured  Cash  Management  Agreement”  on  any  date  of  determination  by  the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

9

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental  Authority  or  (c)
the  making  or  issuance  of  any  request,  rule,  guideline  or  directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all
requests,  rules,  guidelines  or  directives  thereunder  or issued
in  connection  therewith  and  (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35)% or more of the Equity Interests of
Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right);

 

(b)Holdings shall cease to own and control, of record and beneficially, directly
100% of the outstanding Equity Interests of the Borrower; or

 

(c)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties; provided that
“Collateral” shall not include Excluded Property.

 

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the security agreements, pledge agreements or other similar
agreements delivered to the Administrative

10

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Agent pursuant to Section 6.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount
set  forth  opposite  such  Lender’s  name  on  Schedule  1.01(b)  or  in  the  Assignment  and  Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
Commitments of all of the Lenders on the Closing Date shall be $10,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted Indebtedness” means as of any date of determination, the
sum of (a) Consolidated Funded Indebtedness plus (b) the product of Consolidated
Cash Rent Expense for the four fiscal quarters of Holdings most recently ended
multiplied by eight.

 

“Consolidated Capital Expenditures” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, all Capital Expenditures but excluding
expenditures to the extent made with the proceeds of any Involuntary Disposition
used to purchase property that is useful in the business of the Borrower and its
Subsidiaries.

 

“Consolidated Cash Rent Expense” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the aggregate amount of rent expense paid
in cash (or required to be paid in cash) during such period with respect to
leases of real property.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for Holdings and its Subsidiaries
in accordance with GAAP (other than as provided in (a)(vii) below): (a)
Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication): (i)
Consolidated Interest Charges for such period, (ii) the provision for federal,
state, local and foreign income taxes payable for such period, (iii)
depreciation and amortization expense for such period, (iv) non-cash stock based
compensation expense for such period, (v) cash expenses related to the corporate
office relocation provided that the aggregate amount of such cash expenses does
not to exceed (x) $10,000,000 in the fiscal year ending December 31, 2016 and
(y) $2,000,000 in the fiscal year ending December 31, 2017, (vi) non-cash
impairment charges for such period (but excluding any non-cash charges to the
extent there is a reasonable expectation that there will be cash charges with
respect to such charges in future accounting periods), and (vii) non-recurring
or non-cash expenses for such period determined and disclosed in accordance with
Regulation G promulgated by the SEC provided that the aggregate amount of any
such cash expenses does not to exceed $1,000,000 in the fiscal year ending
December 31, 2018 and any fiscal year ending thereafter, or such additional
amount as approved by the Administrative Agent in its sole discretion, minus (c)
the following to the extent reflected as a gain or otherwise included in
calculating such Consolidated Net Income: (i) federal, state, local and foreign
income tax benefit or credits for such period and (ii) non-cash gains for such
period (excluding any such non-cash gains to the extent (A) there were cash
gains with respect to such gains in past accounting periods or (B) there is a
reasonable expectation that there will be cash gains with respect to such gains
in future accounting periods).

 

11

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

“Consolidated EBITDAR” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated EBITDA
for such period plus (b) Consolidated Cash Rent Expense for such period.

 

“Consolidated Fixed Charges” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) the cash
portion of Consolidated Interest Charges for such period plus (ii) Consolidated
Scheduled Funded Debt Payments for such period plus (iii) Consolidated Cash Rent
Expense for such period, all as determined in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDAR for the period of four
fiscal quarters of Holdings most recently ended, minus (ii) Consolidated Taxes
paid in cash during such period minus (iii) Restricted Payments made in cash for
such period minus (iii) Consolidated Maintenance Capital Expenditures for such
period, to (b) Consolidated Fixed Charges for the period of four fiscal quarters
of Holdings most recently ended.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business); (e) all Attributable Indebtedness; (f) all  obligations  to
purchase, redeem,  retire,  defease  or  otherwise make  any payment  prior  to
the Maturity Date in respect of any Equity Interests or any warrant, right or
option to acquire such Equity
Interest,  valued,  in  the  case  of  a  redeemable  preferred  interest,  at  the  greater  of  its  voluntary  or
involuntary  liquidation  preference  plus  accrued  and  unpaid  dividends;  (g)
without  duplication,  all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (f) above of Persons other than
Holdings or any Subsidiary; and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which Holdings or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to Holdings or such Subsidiary.

 

“Consolidated Growth Capital Expenditures” means, for any period, any
Consolidated Capital Expenditures for such period relating to the construction
or opening after the Closing Date of new Restaurants or the remodeling of any
existing Restaurants.

 

“Consolidated Interest Charges” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations, (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP and (d) the implied
interest component of Synthetic Lease Obligations and Synthetic Debt.

 

“Consolidated   Leverage   Ratio”   means,   as   of   any   date   of  
determination,   the   ratio   of (a) Consolidated Adjusted Indebtedness as of
such date to (b) Consolidated EBITDAR for the period of four fiscal quarters of
Holdings most recently ended.

 

“Consolidated  Maintenance  Capital  Expenditures”  means,  for  any  period,  any  Consolidated
Capital Expenditures for such period that are not Consolidated Growth Capital
Expenditures.

12

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such period, (b) the net income of any Subsidiary that
is not a Guarantor during such period to the extent that the declaration or
payment of dividends or similar distributions by such non-Guarantor Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such non-Guarantor
Subsidiary during such period, except that Holdings’ equity in any net loss of
any such non-Guarantor Subsidiary for such period shall be included in
determining Consolidated Net Income and (c) any income (or loss) for such period
of any Person if such Person is not a Subsidiary, except that Holding’s equity
in the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to Holdings or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary that is not a Guarantor, such Subsidiary is not precluded from
further distributing such amount to Holdings or a Guarantor as described in
clause (b) of this proviso).

 

“Consolidated Scheduled Funded Debt Payments” means for any period for Holdings
and its Subsidiaries on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Funded Indebtedness.   For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the Attributable Indebtedness and (c)
shall not include any voluntary prepayments or mandatory prepayments required
pursuant to Section 2.04.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”  means  the  possession,  directly  or  indirectly,  of  the  power  to  direct  or  cause  the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.   “Controlling” and
“Controlled” have meanings correlative thereto.   Without limiting the
generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote five percent (5%) or more of the securities having ordinary voting power
for the election of directors, managing general partners or the equivalent.

 

“Credit  Extension”  means  each  of  the  following:(a) a  Borrowing  and  (b)
an  L/C  Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation,
conservatorship,  bankruptcy,  assignment  for  the  benefit  of  creditors,  moratorium,  rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Loans that are Base Rate Loans plus two percent (2%), in
each case, to the fullest extent permitted by applicable Law.

13

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot  be  satisfied),  (c)
has  failed,  within  three  (3)  Business  Days  after  written  request  by  the
Administrative  Agent  or  the  Borrower,  to  confirm  in  writing  to  the  Administrative  Agent  and  the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer and each
other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)) or for purposes of an assignment permitted
pursuant to Section 9.09, any acquisition vehicle formed pursuant to Section
9.09 in

14

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

connection with any credit bid.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation  of  any  Environmental  Law,  (b)
the  generation,  use,  handling,  transportation,  storage, treatment or
disposal  of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the
release  or  threatened  release  of  any  Hazardous  Materials  into  the  environment  or  (e)
any  contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings or any of its Subsidiaries within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Holdings or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by Holdings or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an at-
risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon  Holdings or
any  ERISA  Affiliate  or  (i)
a  failure  by  Holdings  or  any  ERISA  Affiliate  to  meet  all  applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by Holdings or

15

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

any ERISA Affiliate to make any required contribution to a Multiemployer Plan.

 

“Eurodollar Rate” means:

 

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate, or a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and

 

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day; provided that:  (i) to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively
feasible  for  the  Administrative  Agent,  such  approved  rate  shall  be  applied  in  a  manner  as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than 0.25%, such rate shall be deemed to be 0.25%
for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” means, with respect to any Loan Party, (a) (i) any owned
real property and (ii) any leased real property, (b) (i) any immaterial
copyright listed on Schedule 1.01(c) and (ii) unless requested by the
Administrative Agent or the Required Lenders, any Intellectual Property for
which a perfected Lien thereon is not effected either by filing of a UCC
financing statement or by appropriate evidence of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (c) unless requested by the Administrative Agent or the
Required Lenders, any personal property (other than personal property described
in clause (b) above) for which the attachment or perfection of a Lien thereon is
not governed by the UCC, (d) the Equity Interests of JJAFI, any Foreign
Subsidiary or Foreign Subsidiary Holdco of any Loan Party, in each case, to the
extent not required to be pledged to secure the Secured Obligations pursuant to
the Collateral Documents, (e) any property which, subject to the terms of
Section 7.02(c), is subject to a Lien of the type described in Section 7.01(i)
pursuant to documents that prohibit such Loan Party from granting any other
Liens in such property, (f) motor vehicles and other property subject to a
certificate of title and (g) any assets as to which the Administrative Agent and
the Borrower reasonably agree that the cost of obtaining or perfecting such a
security interest is excessive in relation to the benefit to the Lenders of the
security to be afforded thereby.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity  Exchange  Act  or  any  rule,  regulation  or  order  of  the  Commodity  Futures  Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell”, support or other agreement for
the benefit of such

16

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor, or grant by such
Guarantor of a Lien, becomes effective with respect to such Swap Obligation.  If
a Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured
by  net  income  (however  denominated),  franchise  Taxes,  and  branch  profits  Taxes,  in  each  case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full and (c) all Letters of Credit have terminated
or expired (other than Letters of Credit as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).

 

“FASB  ASC”  means  the  Accounting  Standards  Codification  of  the  Financial  Accounting

Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Cadence Bank on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement dated the Closing Date between Cadence
Bank and the Borrower.

 

“Foreign Lender” means, (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a

17

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holdco” means any Subsidiary of the Borrower substantially
all of the assets of which consist of equity interests (including, for this
purpose, any instruments treated as equity for U.S. federal income tax purposes)
in “controlled foreign corporations” (as defined in Section 957 of the Code) and
indebtedness of such controlled foreign corporations.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB ASC, that are
applicable to the circumstances as of the date of determination, consistently
applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related

18

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

“Guarantors” means, collectively, (a) Holdings, (b) the Subsidiaries of Holdings
as are or may from time to time become parties to this Agreement pursuant to
Section 6.12, and (c) with respect to Additional Secured Obligations owing by
any Loan Party or any of its Subsidiaries and any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 10.01 and 10.11) under
the Guaranty, the Borrower.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract required by or not
prohibited under Article VI or VII, is a Lender or an Affiliate of a Lender, or
(b) at the time it (or its Affiliate) becomes a Lender, is a party to a Swap
Contract required by or not prohibited under Article VI or VII, in each case, in
its capacity as a party to such Swap Contract (even if such Person ceases to be
a Lender or such Person’s Affiliate ceased to be a Lender); provided, in the
case of a Secured Hedge Agreement with a Person who is no longer a Lender (or
Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement and provided further that for any of the foregoing to be
included as a “Secured Hedge Agreement” on any date of determination by the
Administrative Agent, the applicable Hedge Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Holdings” means as defined in the introductory paragraph hereto.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)the maximum amount of all direct  or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)net obligations of such Person under any Swap Contract;

 

(d)all obligations (including, without limitation, earnout obligations) of such
Person to

19

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

pay the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and not past due for more
than sixty (60) days after the date on which such trade account was created);

 

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)all  Attributable  Indebtedness  in  respect  of  Capitalized  Leases  and  Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

 

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” has the meaning set forth in the Security Agreement.

 

“Intercompany Debt” has the meaning specified in Section 7.02.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; and (b) as to any Base Rate Loan, the
last Business Day of each March, June, September and December and the Maturity
Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2) or three (3)
months thereafter (in each case, subject to availability), as selected by the
Borrower in its Loan Notice; provided that:

 

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

20

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any
Investment  shall  be  the  amount  actually  invested,  without  adjustment  for  subsequent  increases  or
decreases in the value of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered in accordance with the provisions of Section
6.12.

 

“JJAFI” means Jamba Juice Advertising Fund Inc., a Delaware corporation.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of

Credit which has not been reimbursed on the date when made or refinanced as a
Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

21

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

“L/C Issuer” means Cadence Bank, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings).  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.

 

“Lending Office” means, as to the Administrative Agent, the LC Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter  of  Credit  Application”  means  an  application  and  agreement  for  the  issuance  or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Facility (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$2,000,000 and (b) the

Facility.  The Letter of Credit Sublimit is part of, and not in addition to, the
Facility.

 

“LIBOR Rate” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidity” means the amount of unencumbered cash and unencumbered Cash
Equivalents of Holdings and its Subsidiaries (exclusive of any availability
under the Facility); provided, that, the Liens in favor of the Administrative
Agent shall not constitute an encumbrance for the purposes of this definition.

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan  Documents”  means,  collectively,  (a) this  Agreement,  (b)
the  Notes,  (c) the  Guaranty, (d) the Collateral Documents, (e) each Issuer
Document, (f) each Joinder Agreement, (g) the Fee Letter and

22

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(h) all other certificates, agreements, documents and instruments executed and
delivered, in each case, by or on behalf of any Loan Party pursuant to the
foregoing (but specifically excluding any Secured Hedge Agreement or any Secured
Cash Management Agreement); provided, however, that for purposes of Section
11.01, “Loan Documents” shall mean this Agreement, the Guaranty and the
Collateral Documents and for purposes of “Material Adverse Effect” and Section
8.01(j), “Loan Documents” shall mean the documents listed in (a) through (g)
above.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other,  or  (c)
a  continuation  of  Eurodollar  Rate  Loans,  pursuant  to  Section  2.02(a),  which  shall  be
substantially in the form of Exhibit D or such other form as may be approved by
the Administrative Agent  (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Loan Parties” means, collectively, the Borrower, Holdings and each other
Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower or Holdings and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means November 3, 2021; provided, however, that if such date is
not a Business

Day, the Maturity Date shall be the next preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.13(a)(i),
(a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer   Plan”   means   any   employee   benefit   plan   of   the  
type   described   in Section 4001(a)(3) of ERISA, to which Holdings or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five (5) plan years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Holdings or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms

23

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

of Section 11.01 and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Administrative Agent  (including any form
on  an  electronic  platform or  electronic  transmission  system as  shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the

Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non- U.S. jurisdiction) and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording,
filing  or  similar  Taxes  that  arise  from  any  payment  made  under,  from  the  execution,  delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or

24

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).

 

“Outstanding  Amount”  means  (a)  with  respect  to  any  Loans  on  any  date,  the  aggregate
outstanding  principal  amount  thereof  after  giving  effect  to  any  borrowings  and  prepayments  or
repayments of Loans, as the case may be, occurring on such date and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C
Obligations  as  of  such  date,  including  as  a  result  of  any  reimbursements  by  the  Borrower  of
Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Holdings and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
franchises, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;
and (e) the sale or disposition of Cash Equivalents for fair market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Holdings or any
ERISA Affiliate or any such Plan to which Holdings or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a

25

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Specified Transaction, that such Specified Transaction and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement for
the applicable covenant or requirement: (a) (i) with respect to any Specified
Transaction that is a Disposition or sale, transfer or other disposition that
results in a Person ceasing to be a Subsidiary, income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property disposed of shall be excluded and (ii) with respect to any Specified
Transaction that is an Acquisition or Investment, income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (A) such items are not otherwise
included in such income statement items for Holdings and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in this
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent, (b) any
retirement of Indebtedness and (c) any incurrence or assumption of Indebtedness
by Holdings or any Subsidiary (and if such Indebtedness has a floating or
formula rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided, that, (x) Pro Forma Basis, Pro Forma
Compliance and Pro Forma Effect in respect of any Specified Transaction shall be
calculated in a reasonable and factually supportable manner and certified by a
Responsible Officer of the Borrower and (y) any such calculation shall be
subject to any applicable limitations set forth in the definition of
Consolidated EBITDA.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request  for  Credit  Extension”  means  (a)
with  respect  to  a  Borrowing,  conversion  or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning set forth in Section 9.06.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency

26

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. To the extent requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by the Administrative Agent, appropriate authorization
documentation, in form and substance satisfactory to the Administrative Agent.

 

“Restaurant” means any “Jamba Juice” restaurant owned or leased and operated by
any Loan Party or any Subsidiary thereof.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of Holdings or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Equity Interests of Holdings or any of its Subsidiaries, now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, and (d) any payment with respect to
any earnout obligation.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any of its Subsidiaries and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required by or not prohibited under Article VI or VII
between any Loan Party or any of its Subsidiaries and any Hedge Bank.

 

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

27

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit F.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant”

under the Commodity Exchange Act (determined prior to giving effect to Section
10.11).

 

“Specified Transaction” means (a) any Acquisition, any Disposition of all or
substantially all of the assets of a Person or of a division, line of business
or other business unit of a Person, any sale, transfer or other disposition that
results in a Person ceasing to be a Subsidiary, any Investment that results in a
Person becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise, or any incurrence or repayment of Indebtedness or (b) any other event
that by the terms of the Loan Documents requires Pro Forma Compliance with a
test or covenant or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

“Subsidiary”  of  a  Person  means  a  corporation,  partnership,  joint  venture,  limited  liability
company or other business entity of which a majority of the shares of Voting
Stock is at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

28

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date
referenced  in  clause  (a),  the  amount(s)  determined  as  the  mark-to-market  value(s)  for  such  Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $500,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total

Outstandings of such Lender at such time.

 

“Total  Outstandings”  means  the  aggregate  Outstanding  Amount  of  all  Loans  and  L/C
Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non- perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

29

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

 

“U.S.   Person”   means   any   Person   that   is   a   “United   States  
Person”   as   defined   in

Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Wells Fargo Letters of Credit” means, collectively, (i) letter of credit with a
face amount of $281,308.32 issued by Wells Fargo Bank, N.A. for the benefit of
PNC Equipment Finance, LLC (expires November 30, 2016), (ii) letter of credit
with a face amount of $48,000.00 issued by Wells Fargo Bank, N.A. for the
benefit of The Port Authority of NY and NJ (expires January 1, 2017) and (iii)
letter of credit with a face amount of $110,000.00 issued by Wells Fargo Bank,
N.A. for the benefit of The Travelers Indemnity Company (expires April 30,
2017).

 

1.02Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.  
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context
requires  otherwise,  (i)
any  definition  of  or  reference  to  any  agreement,  instrument  or  other
document (including the Loan Documents and any Organization Document) shall be
construed as
referring  to  such  agreement,  instrument  or  other  document  as  from
time  to  time  amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)In the computation of periods of time from a specified date to a later
specified date,

30

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.”

 

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03Accounting Terms.

 

(a)Generally.   All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.   Notwithstanding the foregoing,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of
Holdings and its Subsidiaries shall be deemed to be carried at

100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)Changes  in  GAAP.    If  at  any  time  any  change  in  GAAP  would  affect  the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

 

(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case,
be  deemed  to  include  each  variable  interest  entity  that  Holdings  is  required  to  consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

 

(d)Pro  Forma  Treatment.    Each  Specified  Transaction  shall,  for  purposes  of
determining compliance with the financial covenants set forth in Section 7.11,
be given Pro Forma Effect as of the first day of the relevant calculation
period.

 

1.04Rounding.

 

Any financial ratios required to be maintained by Holdings pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

31

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

1.05Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.07UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

 

1.08Rates.

 

The   Administrative   Agent   does   not   warrant,   nor   accept  
responsibility,   nor   shall   the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each such loan, a “Loan”) to the Borrower, in
Dollars, from time to time, on any
Business  Day  during  the  Availability  Period,  in  an  aggregate  amount  not  to  exceed  at  any  time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Facility and (ii) the Total Credit Exposure of
any  Lender  shall  not  exceed  such  Lender’s  Commitment.    
Within  the  limits  of  each  Lender’s Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow Loans, prepay under Section
2.04, and reborrow under this Section 2.01.   Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02Borrowings, Conversions and Continuations of Loans.

 

(a) Notice of Borrowing.  Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice.  Each such Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any

32

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof.  Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof.  Each Loan Notice
and each telephonic notice shall specify (A)  whether the Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a
Business  Day),  (C) the  principal  amount  of  Loans
to  be  borrowed,  converted  or  continued, (D) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (E) if applicable,
the duration of the Interest Period with respect thereto.   If the Borrower
fails to specify a Type of Loan in a Loan Notice requesting a Borrowing, then
the applicable Loans shall be made as Base Rate Loans. If the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be continued as Eurodollar Rate Loans with an Interest
Period of one (1) month.   Any such automatic continuation as Eurodollar Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.   If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one (1) month.

 

(b)Advances.  Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans.  In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative
Agent  in  immediately  available  funds  at  the  Administrative  Agent’s  Office  not  later  than
1:00 p.m. on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Cadence Bank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Loan Notice with
respect to a Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(c)Eurodollar Rate Loans.  Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan.  During the existence of a Default, no
Loans may be requested as, converted to or
continued  as  Eurodollar  Rate  Loans  without  the  consent  of  the  Required  Lenders,  and  the
Required Lenders may demand that any or all of the outstanding Eurodollar Rate
Loans be converted immediately to Base Rate Loans.

 

(d)Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate
Loans  upon  determination  of  such  interest  rate.    At  any  time  that  Base  Rate  Loans  are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Cadence Bank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)Interest Periods.  After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more

33

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

than 5 Interest Periods in effect in respect of the Facility.

 

2.03Letters of Credit.

 

(a)The Letter of Credit Commitment.

 

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower, and to amend Letters of
Credit previously issued by it, in accordance with Section  2.03(b),  and  (2)
to  honor  drawings  under  the  Letters  of  Credit;  and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Facility, (y) the Total Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

(ii)The L/C Issuer shall not issue any Letter of Credit if:

 

(A)the expiry date of the requested Letter of Credit would occur more than
twelve (12) months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

 

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

34

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

 

(C)except as otherwise agreed by the Administrative Agent and the

L/C Issuer, the Letter of Credit is in an initial stated amount less than
$100,000;

 

(D)the Letter of Credit is to be denominated in a currency other than

Dollars; or

 

(E)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

 

(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)Procedures for Issuance and Amendment of Letters of Credit.

 

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the

35

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

L/C Issuer:   (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.  
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.   Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one (1)
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.   Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c)Drawings and Reimbursements; Funding of Participations.

 

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent  in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section

36

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

4.02 (other than the delivery of a Loan Notice).  Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than

1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender’s payment
to  the  Administrative  Agent  for  the  account  of  the  L/C  Issuer  pursuant  to  Section

2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section.

 

(iv)Until  each  Lender  funds  its  Loan  or  L/C  Advance  pursuant  to  this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)Each Lender’s obligation to make Loans or L/C Advances to reimburse
the  L/C  Issuer for amounts  drawn under  Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C

37

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.   A certificate of the L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

 

(d)Repayment of Participations.

 

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

 

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)Obligations Absolute.   The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)any  lack  of  validity  or  enforceability  of  such  Letter  of  Credit,  this
Agreement, or any other Loan Document;

 

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

38

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;

 

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

 

(vi)any  payment  made  by  the  L/C  Issuer  in  respect  of  an  otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

 

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.   The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)Role of L/C Issuer.   Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Required Lenders; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves, as determined by a final nonappealable judgment of a court
of competent jurisdiction, were caused by

39

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight or time draft and certificate(s) strictly
complying with the terms and conditions of a Letter of Credit.  In furtherance
and not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring, endorsing or assigning or purporting to transfer,
endorse or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  The L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication
(“SWIFT”)  message  or  overnight  courier,  or  any  other  commercially  reasonable  means  of
communicating with a beneficiary.

 

(g)Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.  Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.14, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Loans that are Eurodollar
Rate Loans times the daily amount available to be drawn under such Letter of
Credit.  Letter of Credit Fees shall be (1) due and payable on the first
Business Day following each fiscal quarter end, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (2) computed on a quarterly
basis in arrears.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(i)Documentary and Processing Charges Payable to L/C Issuer.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  The Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.   Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

 

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

2.04Prepayments.

 

(a)Optional.  The Borrower may, upon notice to the Administrative Agent pursuant
to

40

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty subject to Section 3.05; provided that, unless otherwise
agreed by the Administrative Agent, (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $250,000 or a whole multiple of $100,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable  Percentage  in  respect  of  the  relevant  Facility).    If  such  notice  is  given  by  the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

 

(b)Mandatory.

 

(i)If for any reason the Total Outstandings at any time exceed the Facility
at  such  time,  the  Borrower  shall  immediately  prepay  Loans  and  L/C  Borrowings
(together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.04(b) unless, after the
prepayment of the Loans, the Total Outstandings exceed the Facility at such
time.

 

(ii)Except  as  otherwise  provided  in  Section  2.14,  prepayments  of  the
Facility made pursuant to this Section 2.04(b), first, shall be applied ratably
to the L/C Borrowings, second, shall be applied to the outstanding Loans, and,
third, shall be used to Cash Collateralize the remaining L/C Obligations.  Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party or any Defaulting Lender
that has provided Cash Collateral) to reimburse the L/C Issuer or the Lenders,
as applicable.

 

Prepayments pursuant to this Section 2.04(b) shall be applied first to Base Rate
Loans and then to
Eurodollar  Rate  Loans  in  direct  order  of  Interest  Period  maturities.    All  prepayments  under  this
Section 2.04(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

2.05Termination or Reduction of Commitments.

 

(a)Optional.    
The  Borrower  may,  upon  notice  to  the  Administrative  Agent, terminate the
Facility or the Letter of Credit Sublimit or from time to time permanently
reduce the Facility or the Letter of Credit Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate  or  reduce  (A)  the  Facility  if,  after  giving  effect  thereto  and  to  any  concurrent

41

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

prepayments hereunder, the Outstanding Amount of all Loans would exceed the
Facility or (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized would
exceed the Letter of Credit Sublimit.

 

(b)Mandatory.      If   after   giving   effect   to   any   reduction   or  
termination   of Commitments under this Section 2.05, the Letter of Credit
Sublimit exceeds the Facility at such time, the Letter of Credit Sublimit shall
be automatically reduced by the amount of such excess.

 

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Commitments or the Letter of Credit Sublimit under this Section 2.05. Upon any
reduction of the Commitments, the Commitment of each Lender shall be reduced by
such Lender’s Applicable Percentage of such reduction amount.  All fees in
respect of the Facility accrued until the effective date of any termination of
the Facility shall be paid on the effective date of such termination.

 

2.06Repayment of Loans.

 

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Loans outstanding on such date.

 

2.07Interest and Default Rate.

 

(a)Interest.   Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest
Period  plus  the  Applicable  Rate  and  (ii)
each  Base  Rate  Loan  shall  bear  interest  on  the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

 

(b)Default Rate.

 

(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)If  any  amount  (other  than  principal  of  any  Loan)  payable  by  the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(including a payment default), all outstanding Obligations (including Letter of
Credit Fees) shall accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c)Interest Payments.  Interest on each Loan shall be due and payable in arrears
on

42

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08Fees.

 

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to 0.25% per annum times the actual daily amount
by which the Facility exceeds the sum of (i) Outstanding Amount of the Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.14.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.   The commitment fee shall be calculated
quarterly in arrears.

 

(b)Other Fees.   The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.09Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall,subject to Section 2.11(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.10Evidence of Debt.

 

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.   Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b)In addition to the accounts and records referred to in Section 2.10(a), each
Lender

43

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

 

2.11Payments Generally; Administrative Agent’s Clawback.

 

(a)General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  Except as otherwise specifically
provided for in this Agreement, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.   The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Loan Document (subject to sufficient funds being available in
its accounts for that purpose).

 

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.   If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by

44

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)Obligations of Lenders Several.   The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Loan, fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).

 

(e)Funding Source.   Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)Pro Rata Treatment.   Except to the extent otherwise provided herein:   (i)
each Borrowing shall be made from the Lenders, each payment of fees under
Section 2.03 and Section 2.08 shall be made for account of the Lenders or the
L/C Issuer, as applicable, and each termination or reduction of the amount of
the Commitments shall be applied to the respective Commitments   of  the  
Lenders,   pro   rata  according  to   the   amounts   of  their  respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Loans) or their respective Loans that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by the Borrower shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to

45

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

the Lenders.

 

2.12Sharing of Payments by Lenders.

 

If  any  Lender  shall,  by  exercising  any  right  of  setoff  or  counterclaim
or  otherwise,  obtain payment in respect of (a) Obligations in respect of any
of the Facilities due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations
owing  (but  not  due  and  payable)  to  such  Lender  at  such  time  to  (ii)
the  aggregate  amount  of  the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time, then, in each case under clauses (a) and (b) above, the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Facilities then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

 

(1)if  any  such  participations  or  subparticipations  are  purchased  and  all  or  any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(2)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.13 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to any Loan Party or any Affiliate thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13Cash Collateral.

 

(a)Certain Credit Support Events.   If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to
Section  2.04  or  8.02(c),  or  (iv)
there  shall  exist  a  Defaulting  Lender,  the  Borrower  shall immediately
(in the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the

46

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.14(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the
Administrative  Agent,  for  the  benefit  of  the  Administrative  Agent,  the  L/C  Issuer  and  the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.13(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Cadence Bank.   The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)Application.    
Notwithstanding  anything  to  the  contrary  contained  in  this Agreement,
Cash Collateral provided under any of this Section 2.13 or Sections 2.03, 2.04,
2.14 or 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Lender that is a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee  following  compliance  with  Section 11.06(b)(vi)))  or  (ii)
the  determination  by  the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (A) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (B) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

2.14Defaulting Lenders.

 

(a)Adjustments.    
Notwithstanding  anything  to  the  contrary  contained  in  this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

 

47

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.13; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (B) Cash Collateralize the
L/C  Issuer’s  future  Fronting  Exposure  with  respect  to  such  Defaulting  Lender  with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.13; sixth, to the payment of any amounts owing to the Lenders or
the L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such
Loans  were  made  or  the  related  Letters  of  Credit  were  issued  at  a  time  when  the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.14(a)(v).   Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.14(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)Certain Fees.

 

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the
extent  allocable to its  Applicable Percentage  of the stated  amount of
Letters of

48

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Credit for which it has provided Cash Collateral pursuant to Section 2.13.

 

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1)
pay  to  each  Non-Defaulting  Lender  that  portion  of  any  such  fee  otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

 

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
Total Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)Cash Collateral.   If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.13.

 

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

2.15Increase in Commitments.

 

(a)The Borrower may, on a one time basis, upon prior written notice by the
Borrower to the Administrative Agent increase the Commitments (but not the
Letter of Credit Sublimit) with additional Commitments from any existing Lender
or new Commitments from any other Person selected by the Borrower and acceptable
to the Administrative Agent and the L/C Issuer; provided that:

 

49

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(i)such increase shall be in an amount not exceeding $5,000,000;

 

(ii)no Default or Event of Default shall exist and be continuing at the time of
such increase;

 

(iii)no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;

 

(iv)(A)  any  new  Lender  shall  join  this  Agreement  by  executing  such  joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
satisfactory to the Administrative Agent;

 

(v)as a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the date of
such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that for purposes of this Section
2.15, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (y) no
Default or Event of Default exists; and

 

(b)Schedule 1.01(b) shall be deemed revised to include any increase in the
Commitments pursuant to this Section 2.15 and to include thereon any Person that
becomes a Lender pursuant to this Section 2.15.

 

(c)The Borrower shall prepay any Loans owing by it and outstanding on the date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary
to  keep  the  outstanding  Loans  ratable  with  any  revised  Commitments  arising  from  any  nonratable
increase in the Commitments under this Section.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01Taxes.

 

(a)Payments  Free  of  Taxes;  Obligation  to  Withhold;  Payments  on  Account  of
Taxes.

 

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes,

50

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

except as required by applicable Laws.  If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding  and  withholding  taxes,  from  any  payment,  then  (A)
the  Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)Tax Indemnifications.

 

(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a

51

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  Each of the Loan Parties shall also, and does hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, for any amount which
a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)Each  Lender  and  the  L/C  Issuer  shall,  and  does  hereby,  severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply
with  the  provisions  of  Section
11.06(d)  relating  to  the  maintenance  of  a  Participant Register and (C)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan
Document,  and  any  reasonable  expenses  arising  therefrom  or  with  respect  thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)Status of Lenders; Tax Documentation.

 

(i)Any  Lender  that  is  entitled  to  an  exemption  from  or  reduction  of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will
permit  such  payments  to  be  made  without  withholding  or  at  a  reduced  rate  of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A),  (ii)(B)  and  (ii)(D)  below)  shall  not  be  required  if  in  the  Lender’s
reasonable  judgment  such  completion,  execution  or  submission  would  subject  such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or

52

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

commercial position of such Lender.

 

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable)  establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)executed originals of IRS Form W-8ECI;

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)to  the  extent  a  Foreign  Lender  is  not  the  beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of

53

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA
(including  those  contained  in  Section  1471(b)  or
1472(b)  of  the  Code,  as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation
prescribed    by    applicable    Law    (including    as    prescribed    by    Section
1471(b)(3)(C)(i)  of  the  Code)  and  such  additional
documentation  reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations
under  FATCA  and  to  determine  that  such  Lender  has  complied  with  such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)Each  Lender  agrees  that  if  any  form  or  certification  it  previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.   Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection

54

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

the payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.   This subsection shall not be
construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)Survival.   Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02Illegality and Designated Lenders.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (i) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03Inability to Determine Rates.

 

(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A)  Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required

55

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)Increased Costs Generally.  If any Change in Law shall:

 

(i)impose,  modify  or  deem  applicable  any  reserve,  special  deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments,
or  other  obligations,  or  its  deposits,  reserves,  other  liabilities  or  capital  attributable
thereto; or

 

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of

56

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)Capital Requirements.   If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)Certificates for Reimbursement.   A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof; provided, that, a Lender or the L/C
Issuer shall not be entitled to any compensation pursuant to subsection (a) or
(b) of this Section to the extent such Lender or L/C Issuer, as the case may be,
is not generally imposing such charges or requesting such compensation from
other similarly situated borrowers under similar circumstances.

 

(d)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender.  If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

 

57

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(e)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the L/C
Issuer notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

 

3.05Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the
deposits  from  which  such  funds  were  obtained.    
The  Borrower  shall  also  pay  any  customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06Mitigation Obligations; Replacement of Lenders.

 

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender or the L/C Issuer gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or

58

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
maybe, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)Replacement of Lenders.   If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

 

3.07Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extensions hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)Execution of Credit Agreement; Loan Documents.   The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement and each other Collateral Document, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable and (iv) counterparts of any other Loan
Document, executed by a Responsible Officer of the applicable Loan Party and a
duly authorized officer of each other Person party thereto.

 

(b)Officer’s Certificate.  The Administrative Agent shall have received an
officer’s certificate dated the Closing Date, executed by a Responsible Officer
of each Loan Party, certifying as to the Organization Documents of each Loan
Party (which, to the extent filed with a Governmental Authority, shall be
certified as of a recent date by such Governmental Authority), the resolutions
of the governing body of each Loan Party, the good standing, existence or its
equivalent of each Loan Party and of the incumbency (including specimen
signatures) of the Responsible Officers of each Loan Party.

 

(c)Legal Opinions of Counsel.   The Administrative Agent shall have received an
opinion or opinions of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

 

(d)Financial Statements.   The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.05.

 

59

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(e)Personal Property Collateral.  The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

 

(i)(A) searches  of  UCC  filings  in  the  jurisdiction  of  incorporation  or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

 

(ii)searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

 

(iii)completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral; and

 

(iv)to  the  extent  required  to  be  delivered,  filed,  registered  or  recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral.

 

(f)Liability,  Casualty,  Property,  Terrorism  and  Business  Interruption  Insurance.
The Administrative Agent shall have received copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property, terrorism and business
interruption insurance meeting the requirements set forth herein or in the
Collateral Documents.

 

(g)Financial Condition and Solvency Certificate.   The Administrative Agent
shall have received a certificate signed by the chief financial officer of
Holdings (or such other Responsible Officer of Holdings as is acceptable to the
Administrative Agent) as of the Closing Date, certifying that, after giving
effect to the initial Credit Extension under the Loan Documents and the other
transactions contemplated hereby to occur on the Closing Date, (i) the Borrower
is Solvent individually and Holdings and its Subsidiaries are Solvent on a
consolidated basis and (ii) the conditions  specified in  Sections 4.01(i)  and
(j) and Sections 4.02(a) and (b)  have  been satisfied as of the Closing Date.

 

(h)Loan Notice.  The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date.

 

(i)No Material Adverse Effect.  There shall not have occurred since December 31,
2015 any event or condition that has had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

(j)No Litigation.  There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in any
court or before an arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect.

 

60

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(k)Existing Indebtedness of the Loan Parties.  All of the existing Indebtedness
for borrowed money of Holdings and its Subsidiaries (other than Indebtedness
permitted to exist pursuant to Section 7.02) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date.

 

(l)Fees  and  Expenses.    The  Administrative  Agent  and  the  Lenders  shall  have
received all fees and expenses, if any, owing pursuant to Section 2.08.

 

(m)Attorney Costs.  Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(n)Other  Documents.All  other  documents  provided  for  herein  or  which  the
Administrative Agent or any other Lender may reasonably request or require.

 

(o)Additional Information.   Such additional information and materials which the
Administrative Agent and/or any Lender shall reasonably request or require.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

(a)Representations  and  Warranties.  The  representations  and  warranties  of  the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct on
and as of the date of such Credit Extension, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the date of such
Credit Extension, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

 

(b)Default.  No  Default  shall  exist,  or  would  result  from  such  proposed  Credit
Extension or from the application of the proceeds thereof.

 

(c)Request for Credit Extension. The Administrative Agent shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

61

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(d)Consolidated Leverage Ratio.  The Borrower shall certify to the
Administrative Agent and provide calculations in form and substance acceptable
to the Administrative Agent demonstrating that the Consolidated Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such Credit Extension)
is at least 0.25 less than the maximum Consolidated Leverage Ratio permitted
under Section 7.11(a) then in effect.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the

date made or deemed made, that:

 

5.01Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. The copy of the Organization Documents of each
Loan Party provided to the Administrative Agent pursuant to the terms of this
Agreement is a true and correct copy of each such document, each of which is
valid and in full force and effect.

 

5.02Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other
organizational  action,  and  do  not  and  will  not  (a)
contravene  the  terms  of  any  of  such  Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents,  (c)
the  perfection  or  maintenance  of  the  Liens  created  under the
Collateral  Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under

62

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings to perfect or
maintain the Liens created by the Collateral Documents.

 

5.04Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms,
subject  to  applicable  bankruptcy,  insolvency,  reorganization,  moratorium  or  other  laws  affecting
creditors’ rights generally and subject to general principles of equity.

 

5.05Financial Statements; No Material Adverse Effect.

 

(a)Audited  Financial  Statements.     The  Audited  Financial  Statements  (i)
were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein; (ii)
fairly present the financial condition of Holdings and its Subsidiaries as of
the dates thereof and their results of operations, cash flows and changes in
shareholder’s equity for the periods covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of Holdings and its Subsidiaries as of the
dates thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b)Quarterly Financial Statements.  The unaudited consolidated balance sheet of
Holdings and its Subsidiaries dated June 30, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Holdings and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)Material Adverse Effect.  Since December 31, 2015, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)Forecasted Financials.  The consolidated forecasted balance sheets,
statements of income and cash flows of Holdings and its Subsidiaries delivered
pursuant to Section 4.01 or Section 6.01 were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of preparation, the Borrower’s best estimate of its
future financial condition and performance.

 

5.06Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate

63

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

could reasonably be expected to have a Material Adverse Effect.

 

5.07No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09Environmental Compliance.

 

(a)The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

 

(c)Neither any Loan Party nor any of its Subsidiaries is undertaking, and no
Loan Party or Subsidiary has completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

 

5.10Insurance.

 

The properties of Holdings and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering

64

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Loan Party or
the applicable Subsidiary operates.  The general liability, casualty, property,
terrorism and business interruption insurance coverage of the Loan Parties as in
effect on the Closing Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 5.10 and such insurance coverage
complies with the requirements set forth in this Agreement and the other Loan
Documents.

 

5.11Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal and state income tax
returns and other material tax returns and reports required to be filed, and
have paid all federal and state income taxes and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect, nor is there any
tax sharing agreement applicable to Holdings or any Subsidiary.

 

5.12ERISA Compliance.

 

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS.   To the best knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan
that  could  reasonably  be  expected  to  have  a  Material  Adverse  Effect.    There  has  been  no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)(i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iii) no Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (iv)
neither Holdings nor any ERISA Affiliate has engaged in a transaction that could
be subject  to  Section 4069  or  Section  4212(c)  of  ERISA;  and  (v)
no  Pension  Plan  has  been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

5.13Margin Regulations; Investment Company Act.

 

65

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(a)Margin  Regulations.    The  Borrower  is  not  engaged  and  will  not  engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.  
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of Holdings and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

 

(b)Investment Company Act.  None of the Borrower, any Person Controlling the
Borrower, Holdings or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.14Disclosure.

 

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.15Compliance with Laws.

 

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

5.16Solvency.

 

The  Borrower  is  Solvent  individually,  and  Holdings  and  its  Subsidiaries  are  Solvent  on  a
consolidated basis.

 

5.17Casualty, Etc.

 

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18Sanctions Concerns and Anti-Corruption Laws.

 

66

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(a)Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity   that
is, or is owned or controlled by any individual or entity that is (i) currently
the subject or target of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.

 

(b)Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

5.19Subsidiaries; Loan Parties.

 

(a)Subsidiaries.  Set forth on Schedule 5.19(a) is the following information
which is true and complete in all respects as of the Closing Date:  (i) a
complete and accurate list of all Subsidiaries of the Loan Parties as of the
Closing Date, (ii) the number of shares of each class of Equity Interests in
each Subsidiary outstanding, (iii) the number and percentage of outstanding
shares of each class of Equity Interests owned by the Loan Parties and their
Subsidiaries and (iv) the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.).   The outstanding Equity Interests in all
Subsidiaries are validly issued, fully paid and non-assessable and are owned
free and clear of all Liens.  There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to the Equity Interests of any Loan Party or any Subsidiary
thereof, except as contemplated in connection with the Loan Documents.

 

(b)Loan Parties.  Set forth on Schedule 5.19(b) is a complete and accurate list
of all Loan Parties as of the Closing Date, showing as of the Closing Date (as
to each Loan Party) (i) the exact legal name, (ii) any former legal names of
such Loan Party in the five (5) years prior to  the  Closing Date,  (iii) the
jurisdiction  of its  incorporation  or  organization,  as  applicable, (iv) the
type of organization, (v) the address of its chief executive office, (vi) its
U.S. federal taxpayer identification number, and (vii) the organization
identification number.

 

5.20Collateral Representations.

 

(a)Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein.  Except for filings completed on or prior
to the Closing Date, or taking possession of any possessory Collateral on or
prior to the
Closing  Date,  as  applicable,  in  each  case  as  contemplated  hereby  and  by  the  Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

 

(b)Intellectual Property.  Set forth on Schedule 5.20(b), as of the Closing
Date, is a list of all registered or issued Intellectual Property (including all
applications for registration and issuance) owned by each of the Loan Parties or
that each of the Loan Parties has the right to (including the name/title,
current owner, registration or application number, and registration or
application  date  and  such  other  information  as  reasonably  requested  by  the  Administrative
Agent).

67

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

(c)Documents,   Instrument,   and   Tangible   Chattel   Paper.       Set  
forth   on Schedule 5.20(c), as of the Closing Date, is a description of all
Collateral constituting Documents, Instruments, and Tangible Chattel Paper of
the Loan Parties (including the Loan Party owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by the
Administrative Agent).

 

(d)Deposit   Accounts,   Electronic   Chattel   Paper,   Letter-of-Credit  
Rights,   and Securities Accounts.

 

(i)Set forth on Schedule 5.20(d)(i), as of the Closing Date, is a description of
all Deposit Accounts and Securities Accounts of the Loan Parties, including the
name of (A) the applicable Loan Party, (B) in the case of a Deposit Account, the
depository institution and average amount held in such Deposit Account and
whether such account is a zero balance account or a payroll account, and (C) in
the case of a Securities Account, the Securities Intermediary or issuer and the
average aggregate market value held in such Securities Account, as applicable.

 

(ii)Set forth on Schedule 5.20(d)(ii), as of the Closing Date, is a description
of all Electronic Chattel Paper (as defined in the UCC) and Letter-of-Credit
Rights (as defined in the UCC) of the Loan Parties, including the name of (A)
the applicable Loan Party, (B) in the case of Electronic Chattel Paper (as
defined in the UCC), the account debtor and (C) in the case of Letter-of-Credit
Rights (as defined in the UCC), the issuer or nominated person, as applicable.

 

(e)Commercial Tort Claims.  Set forth on Schedule 5.20(e), as of the Closing
Date, is a description of all commercial tort claims of the Loan Parties the
amount of which exceeds $250,000 for any such commercial tort claim (detailing
such commercial tort claim in such detail as reasonably requested by the
Administrative Agent).

 

(f)Pledged Equity Interests.  Set forth on Schedule 5.20(f), as of the Closing
Date, is a list of (i) all Pledged Equity and (ii) all other Equity Interests
required to be pledged to the Administrative Agent pursuant to the Security
Agreement (in each case, detailing the Grantor (as defined in the Security
Agreement), the Person whose Equity Interests are pledged, the number of shares
of each class of Equity Interests, the certificate number and percentage
ownership of outstanding shares of each class of Equity Interests and the class
or nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.).

 

(g)Properties.  Set forth on Schedule 5.20(g), as of the Closing Date, is a list
of all real property owned or leased by any Loan Party (including (i) the name
of the Loan Party owning (or leasing) such property, (ii) the property address,
(iii) the city, county, state and zip code which such property is located and
(iv) an indication if such location is leased or owned, and if leased, the name
of the landlord).

 

5.21Intellectual Property; Licenses, Etc.

 

Each  Loan  Party  and  each  of  its  Subsidiaries  own,  or  possess  the  right  to  use,  all  of  the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now

68

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person.  No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.22Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of Holdings or any of its Subsidiaries as of the Closing Date and
neither Holdings nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.01Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)Audited Financial Statements.  As soon as available, but in any event within
one hundred twenty (120) days after the end of each fiscal year of Holdings
(commencing with the fiscal year ending December 31, 2016), a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

 

(b)Quarterly Financial Statements.   As soon as available, but in any event
within forty-five (45) days after the end of each fiscal quarter of each fiscal
year of Holdings (including the last fiscal quarter of each fiscal year of
Holdings), a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal quarter and for the portion of Holdings’ fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, certified by the chief executive officer, chief financial officer,
treasurer or controller who is a Responsible Officer of Holdings as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Holdings and its Subsidiaries, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

(c)Store-Level Summary.  As soon as available, but in any event within
forty-five (45) days after the end of each fiscal year of Holdings (commencing
with the fiscal year ending

69

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

December 31, 2016), a store level summary with respect to each Restaurant, in
form and detail reasonably satisfactory to the Administrative Agent, certified
by a Responsible Officer of the Borrower as fairly presenting the profits and/or
losses of each Restaurant.

 

(d)Business Plan and Budget.  As soon as available, but in any event within
forty- five (45) days after the end of each fiscal year of Holdings, an annual
business plan and budget of
Holdings  and  its  Subsidiaries  on  a  consolidated  basis,  including  forecasts  prepared  by
management of Holdings, in form satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of Holdings and its Subsidiaries on a quarterly basis for the immediately
following fiscal year.

 

As to any information contained in materials furnished pursuant to Section
6.02(e), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the

Administrative Agent:

 

(a)Reserved.

 

(b)Compliance  Certificate.    
Concurrently  with  the  delivery  of  the  financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending September 30, 2016), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of Holdings.  
Unless the Administrative Agent or a Lender
requests  executed  originals,  delivery  of  the  Compliance  Certificate  may  be  by  electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.

 

(c)Changes  in  Entity  Structure.    Within  ten  (10)  days  prior  to  any  merger,
consolidation, dissolution or other change in entity structure of any Loan Party
or any of its Subsidiaries permitted pursuant to the terms hereof, provide
notice of such change in entity structure to the Administrative Agent, along
with such other information as reasonably requested by the Administrative
Agent.  Provide notice to the Administrative Agent, not less than ten (10) days
prior (or such extended period of time as agreed to by the Administrative Agent)
of any change in any Loan Party’s legal name, state of organization, or
organizational existence.

 

(d)Audit  Reports;  Management  Letters;  Recommendations.    Promptly  after  any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them.

 

(e)Annual Reports; Etc.   Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of Holdings, and copies of all annual, regular,
periodic and special reports and registration statements which Holdings may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not

70

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

otherwise required to be delivered to the Administrative Agent pursuant hereto.

 

(f)Debt Securities Statements and Reports.  Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section.

 

(g)SEC Notices.   Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

 

(h)Notices.  Not later than five (5) Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement, in each case with respect to any Indebtedness in excess of the
Threshold Amount, and, from time to time upon request by the Administrative
Agent, such information and reports regarding such instruments, indentures and
loan and credit and similar agreements, in each case with respect to any
Indebtedness in excess of the Threshold Amount, as the Administrative Agent may
reasonably request.

 

(i)Environmental Notice.  Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.

 

(j)Additional Information.  Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.01(a); or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent   have  
access   (whether  a   commercial,  third-party  website   or   whether  
sponsored   by  the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent (by fax transmission or e-mail transmission) of
the posting of any such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the

71

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market- related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (1)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (2) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, any
Affiliate thereof and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and  (4)
the  Administrative  Agent  and  any  Affiliate  thereof  shall  be  entitled  to  treat  any  Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.03 Notices.

 

Promptly, but in any event within two (2) Business Days, notify the
Administrative Agent and each Lender:

 

(a)of the occurrence of any Event of Default;

 

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) a breach or non-performance of, or any
event of default under, a material Contractual Obligation of Holdings or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between Holdings or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any material
litigation or proceeding affecting Holdings or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

(c)of the occurrence of any ERISA Event;

 

(d)of the occurrence of any material default under any lease of real property of
any Loan Party related to a Restaurant or receipt by any Loan Party of notice of
a material default from any landlord with respect thereto that remains uncured
for thirty (30) days; and

 

(e)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.  Each
notice  pursuant  to  Section  6.03(a)  shall  describe  with  particularity  any  and  all  provisions  of  this
Agreement and any other Loan Document that have been breached.

 

6.04Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted

72

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

and adequate reserves in accordance with GAAP are being maintained by Holdings
or such Subsidiary; (b) all lawful claims  which,  if  unpaid,  would by law
become  a  Lien upon its  property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

 

6.05Preservation of Existence, Etc.

(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05;

 

(b)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)preserve  or  renew  all  of its  registered  patents,
trademarks,  trade  names  and service marks, the non-preservation of which
could reasonably be expected to have a Material Adverse Effect.

 

6.06Maintenance of Properties.

 

(a)Maintain,  preserve  and  protect  all  of  its  material  properties  and  equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted;

 

(b)make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

 

(c)use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.07Maintenance of Insurance.

 

(a)Maintenance  of  Insurance.    Maintain  with  financially  sound  and  reputable
insurance companies not Affiliates of any Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons or as otherwise required by the Administrative Agent, but
excluding terrorism insurance.

 

(b)Evidence of Insurance.  Cause the Administrative Agent to be named as
lenders’ loss payable, as its interest may appear, and/or additional insured
with respect of any such insurance providing liability coverage or coverage in
respect of any Collateral, and cause, unless otherwise agreed to by the
Administrative Agent, each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums).   Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
required by the Administrative Agent, including, but not limited to: (i)
certified copies of such insurance policies, (ii) evidence of such insurance
policies

73

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

(including, without limitation and as applicable, ACORD Form 28 certificates (or
similar form of insurance certificate), and ACORD Form 25 certificates (or
similar form of insurance certificate)), (iii) declaration pages for each
insurance policy and (iv) lender’s loss payable endorsement if the
Administrative Agent for the benefit of the Secured Parties is not on the
declarations page for such policy.

 

6.08Compliance with Laws.

 

Comply  with  the  requirements  of  all  Laws  and  all  orders,  writs,  injunctions  and  decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09Books and Records.

 

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be; and

 

(b)maintain  such  books  of  record  and  account  in  material  conformity  with  all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such
reasonable  times  during  normal  business  hours  and  as  often  as  may  be  reasonably  desired,  upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the
Administrative  Agent  or  any  Lender  (or  any  of  their  respective  representatives  or  independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11Use of Proceeds.

 

Use the proceeds of the Credit Extensions to pay transaction fees and expenses
related to this Agreement, develop new Restaurants, finance working capital and
for other general corporate purposes, in each case, not in contravention of any
Law or of any Loan Document.

 

6.12Covenant to Guarantee Obligations.

 

The Loan Parties will cause each of their Subsidiaries whether newly formed,
after acquired or otherwise existing to promptly (and in any event within thirty
(30) days after such Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Administrative Agent in its sole discretion)) become a
Guarantor hereunder by way of execution of a Joinder Agreement or such other
joinder documents as the Administrative Agent shall deem appropriate for such
purpose; provided, however, no Foreign Subsidiary (to the extent such Guaranty
would result in a material adverse tax consequence for the

74

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Borrower) or Foreign Subsidiary Holdco shall be required to become a
Guarantor.  In connection therewith, the Loan Parties shall give notice to the
Administrative Agent not less than ten (10) days prior to creating a Subsidiary
(or such shorter period of time as agreed to by the Administrative Agent in its
sole discretion), or acquiring the Equity Interests of any other Person.  In
connection with the foregoing, the Loan Parties shall deliver to the
Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.01(b), (c), (e) and (f) and 6.13 and such other documents or agreements as the
Administrative Agent may reasonably request.

 

6.13Covenant to Give Security.

 

Except with respect to Excluded Property:

 

(a)Equity Interests and Personal Property.  Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens and other exceptions
permitted by the Loan Documents) in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations pursuant to the
terms and conditions of the Collateral Documents.  Each Loan Party shall provide
opinions of counsel and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

(b)Further Assurances.   At any time upon request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may deem necessary or
desirable to maintain in favor of the Administrative Agent, for the benefit of
the Secured Parties, Liens and insurance rights on the Collateral that are duly
perfected in accordance with the requirements of, or the obligations of the Loan
Parties under, the Loan Documents and all applicable Laws.

 

6.14Further Assurances.

 

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv)
assure,  convey,  grant,  assign,  transfer,  preserve,  protect  and  confirm  more  effectively  unto  the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

 

6.15Compliance with Terms of Leaseholds.

 

Make all payments and otherwise perform all obligations in respect of all leases
of real property to which Holdings or any of its Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled
(other than in the ordinary course of business), notify the Administrative Agent
of any default by any party with

75

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

respect to such leases related to Restaurants and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, (i) with respect to any lease subject to a
sublease and (ii) in any case, where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

6.16Compliance with Environmental Laws.

 

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither Holdings nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

6.17Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

6.18Treasury Management.

 

From and after March 31, 2017, maintain Cadence Bank as the primary treasury
services provider for the Loan Parties and their Subsidiaries (which shall
require, at a minimum, that the Loan Parties and their Subsidiaries maintain
their primary operating deposit accounts with Cadence Bank).  The Borrower
shall  promptly  notify  the  Administrative  Agent  of  any  opening  or  closing
of  a  deposit  account  or securities account by any Loan Party or Subsidiary
following the Closing Date.

 

6.19Wells Fargo Letters of Credit.

 

The Loan Parties shall terminate or replace each of the Wells Fargo Letters of
Credit with Letters of Credit issued by the L/C Issuer and have any liens in
favor of Wells Fargo Bank, N.A. related thereto released in a manner
satisfactory to the Administrative Agent (including, without limitation, any
cash collateral accounts maintained to secure such Wells Fargo Letters of
Credit) by, with respect to each Wells Fargo Letter of Credit, the earlier of
(i) the applicable expiry date of each such Wells Fargo Letter of Credit
(without taking into account any extensions thereof) and (ii) March 31, 2017.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter

until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

 

7.01Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues,

76

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

whether now owned or hereafter acquired, except for the following (the
“Permitted Liens”):

 

(a)Liens pursuant to any Loan Document;

 

(b)Liens existing on the Closing Date and listed on Schedule 7.01;

 

(c)Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)Statutory Liens such as landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; provided that a reserve or other
appropriate provision shall have been made therefor;

 

(e)pledges  or  deposits  in  the  ordinary  course  of  business  in  connection  with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

 

(i)Liens  securing  Indebtedness  permitted  under  Section
7.02(c);  provided  that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost of the property being acquired on the
date of acquisition;

 

(j)bankers’  Liens,  rights  of  setoff  and  other  similar  Liens  existing  solely  with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by Holdings or any of its Subsidiaries with any financial
institution, in each case in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing solely the
customary amounts owing to such bank with respect to cash management and
operating account arrangements; provided, that in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;

 

(k)any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business and covering only the assets so leased, licensed
or subleased;

 

(l)Liens of a collection bank arising under Section 4-210 of the UCC on items in
the

77

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

course of collection; and

 

(m)any  zoning,  building  or  similar  laws  or  rights  reserved  to  or  vested  in  any
Governmental Authority.

 

7.02Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)Indebtedness under the Loan Documents;

 

(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
extensions and replacements (but not any increase in the aggregate principal
amount thereof);

 

(c)Indebtedness in respect of Capitalized Leases and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $500,000;

 

(d)Unsecured  Indebtedness  of  a  Loan  Party  to  another  Loan  Party,  which
Indebtedness  shall  (i)
to  the  extent  required  by  the  Administrative  Agent,  be  evidenced  by
promissory  notes  which  shall  be  pledged  to  the  Administrative  Agent  as  Collateral  for  the
Secured Obligations in accordance with the terms of the Security Agreement, (ii)
be on terms (including subordination terms) acceptable to the Administrative
Agent and (iii) be otherwise permitted under the provisions of Section 7.03
(“Intercompany Debt”);

 

(e)Guarantees  of  the  Borrower  or  any  Guarantor  in  respect  of  Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor; and

 

(f)obligations  (contingent  or  otherwise)  existing  or  arising  under  any  Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the
ordinary  course  of  business  for  the  purpose  of  directly  mitigating  risks  associated  with
fluctuations in interest rates or foreign exchange rates and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party.

 

7.03Investments.

 

Make or hold any Investments, except:

 

(a)Investments held by Holdings and its Subsidiaries in the form of cash or Cash
Equivalents;

 

(b)(i) Investments by Holdings and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by
Holdings and its Subsidiaries in Loan Parties, and (iii) additional Investments
by Subsidiaries of Holdings that are not Loan Parties in other Subsidiaries that
are not Loan Parties;

 

(c)Investments  consisting  of  extensions  of  credit  in  the  nature  of  accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

78

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

(d)Guarantees permitted by Section 7.02;

 

(e)Investments existing on the date hereof (other than those referred to in
Section 7.03(b)(i)) and set forth on Schedule 7.03; and

 

(f)Investments  (including  debt  obligations)  received  in  connection  with  the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

 

7.04Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)any Subsidiary may merge with (i) the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;

 

(b)any  Loan  Party  may  Dispose  of  all  or  substantially  all  of  its  assets  (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
and

 

(c)any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party.

 

7.05Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)Permitted Transfers;

 

(b)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

 

(c)Dispositions of equipment or real property to the extent that (i) such
property is
exchanged  for  credit  against  the  purchase  price  of  similar  replacement  property  or  (ii)
the proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;

 

(d)the Borrower may sell Restaurants to a franchisee, so long as no Event of
Default has occurred and is continuing;

 

(e)Dispositions permitted by Section 7.04; and

 

(f)other  Dispositions  so  long  as  (i)  at  least  75%  of  the  consideration  paid  in
connection therewith shall be cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and shall be in an amount not less than the
fair market value of the property disposed of, (ii) such transaction does not
involve the sale or other disposition of a

79

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

minority Equity Interests in any Subsidiary, (iii) such transaction does not
involve a sale or other disposition of receivables other than receivables owned
by or attributable to other property concurrently being disposed of in a
transaction otherwise permitted under this Section, and (iv) the aggregate net
book value of all of the assets sold or otherwise disposed of by the Loan
Parties and their Subsidiaries in all such transactions in any fiscal year of
Holdings shall not exceed $500,000.

 

7.06Restricted Payments.

 

Declare  or  make,  directly  or  indirectly,  any  Restricted  Payment,  or  incur  any  obligation
(contingent or otherwise) to  do so,  except that,  so long as  no
Default  shall have  occurred  and be continuing at the time of any action
described below or would result therefrom:

 

(a)each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)Holdings and each Subsidiary may declare and make dividend payments or other
distributions payable solely in common Equity Interests of such Person;

 

(c)the Borrower may make dividends or distributions to Holdings to pay the
general corporate and overhead expenses of Holdings to the extent such expenses
are attributable to the ownership or operation of the Borrower or its
Subsidiaries and including amounts sufficient to pay out-of-pocket expenses,
board activities, accounting, tax preparation and other expenses in the nature
of overhead, in each case in the ordinary course of business; and

 

(d)the Borrower may make additional Restricted Payments to Holdings to allow

Holdings to make additional Restricted Payments as follows:

 

(i)if the Consolidated Leverage Ratio is not at least .25x less than the maximum
Consolidated Leverage Ratio permitted under Section 7.11(a) then in effect at
the time any such Restricted Payment is made and after giving pro forma effect
thereto, the Loan Parties may make Restricted Payments not otherwise permitted
pursuant to this Section 7.06 in an aggregate amount (together with any
Consolidated Growth Capital Expenditures made pursuant to Section 7.12(a)) not
to exceed $5,000,000 in any fiscal year; and

 

(ii)if  the  Consolidated  Leverage  Ratio  is  at  least  .25x  less  than  the
maximum Consolidated Leverage Ratio permitted under Section 7.11(a) then in
effect at the time any such Restricted Payment is made and after giving pro
forma effect thereto, the Loan Parties may make unlimited Restricted Payments;

 

provided, in each case, (x) after giving effect to the making of such Restricted
Payment, there shall be no less than $5,000,000 of Liquidity and (y) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom.

 

7.07Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by Holdings and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto (provided that the
foregoing shall not permit any line of business that is unrelated to the “Jamba
Juice” restaurant concept).

80

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

7.08Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party
(other than Holdings), (c) intercompany transactions expressly permitted by this
Agreement, (d) normal and reasonable compensation and reimbursement of expenses
of officers and directors and (e) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person’s business on fair and reasonable terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arm’s length transaction with a Person other than an officer,
director or Affiliate.

 

7.09Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other

Loan Documents) that (a) encumbers or restricts the ability of any such Person
to (i) to act as a Loan Party; (ii) make Restricted Payments to any Loan Party,
(iii) pay any Indebtedness or other obligation owed to any Loan Party, (iv) make
loans or advances to any Loan Party, or (v) create any Lien upon any of their
properties or assets, whether now owned or hereafter acquired, except, in the
case of clause (a)(v) only,  for any document or instrument governing
Indebtedness incurred pursuant to Section 7.02(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, or (b) requires the grant of any Lien on
property for any obligation if a Lien on such property is given as security for
the Secured Obligations.

 

7.10Use of Proceeds.

 

Use  the  proceeds  of  any  Credit  Extension,  whether  directly  or  indirectly,  and  whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.11Financial Covenants.

 

(a)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of Holdings to be greater than 3.75 to 1.00.

 

(b)Consolidated  Fixed  Charge  Coverage  Ratio.Permit  the  Consolidated  Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Holdings to be less
than 1.50 to 1.00.

 

7.12Capital Expenditures.

 

Make any Consolidated Growth Capital Expenditures except that, so long as no
Default shall have occurred and be continuing or would result therefrom, the
Loan Parties may make Consolidated Growth Capital Expenditures as follows:

 

(a)if the Consolidated Leverage Ratio is not at least .25x less than the maximum
Consolidated Leverage Ratio permitted under Section 7.11(a) then in effect at
the time any such Consolidated Growth Capital Expenditure is made after giving
pro forma effect thereto, the Loan Parties may make Consolidated Growth Capital
Expenditures in an aggregate amount (together with any Restricted Payments made
pursuant to Section 7.06(d)(i)) not to exceed $5,000,000 in any fiscal year; and

81

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

(b)if the Consolidated Leverage Ratio is at least .25x less than the maximum
Consolidated Leverage Ratio permitted under Section 7.11(a) then in effect at
the time any such Consolidated Growth Capital Expenditure is made and after
giving pro forma effect thereto, the Loan Parties may make unlimited
Consolidated Growth Capital Expenditures;

 

provided, in each case, (x) after giving effect to the making of such
Consolidated Growth Capital Expenditures, there shall be no less than $5,000,000
of Liquidity and (y) no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

 

7.13Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

 

(a)Amend any of its Organization Documents in a material manner adverse to the

Lenders’ interests without the prior written consent of the Administrative
Agent;

 

(b)change its fiscal year;

 

(c)without providing ten (10) days prior written notice to the Administrative
Agent (or such extended period of time as agreed to by the Administrative
Agent), change its name, state of formation, form of organization or principal
place of business; or

 

(d)make any material change in accounting policies or reporting practices,
except as required by GAAP.

 

7.14Prepayments, Etc. of Subordinated Indebtedness.

 

Prepay, redeem, purchase, defease or otherwise satisfy any Indebtedness that is
subordinated to the Obligations (“Subordinated Indebtedness”) or obligate itself
to do so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation
of  any  subordination,  standstill  or  collateral  sharing  terms  of  or  governing  any  Subordinated
Indebtedness.

 

7.15Amendment, Etc. of Subordinated Indebtedness.

 

Amend, modify or change in any manner any term or condition of any Subordinated
Indebtedness if such amendment or modification would add or change any terms in
a manner adverse to any Loan Party or any Subsidiary, or shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto.

 

7.16Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Administrative Agent, LC Issuer or
otherwise) of Sanctions.

 

7.17Anti-Corruption Laws.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any

82

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.

 

7.18Limitations on Holdings.

 

Holdings shall not (a) own any assets, other than (i) all of the outstanding
Equity Interests in the Borrower and (ii) assets incidental to the foregoing and
(b) engage in any material business activity other than (i) the making of
capital contributions with respect to the Equity Interests in the Borrower, (ii)
maintaining its corporate existence, (iii) the execution and delivery of the
Loan Documents to which it is a party and the performance of its obligations
thereunder, (iv) receiving Restricted Payments permitted by Section 7.06, (v)
issuing, selling or redeeming (as permitted by Section 7.06) its own Equity
Interests and activities incidental thereto, (vi) holding directors’ and
members’ meetings, preparing corporate and similar records and other activities
required to maintain its separate existence or other legal structure, (vii)
preparing reports to, and preparing and making notices to and filings with,
Governmental Authorities and to its holders of Equity Interests, and (viii)
activities incidental to the foregoing.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit funds as Cash Collateral in respect of L/C Obligations, or
(ii) within three (3) days after the same becomes due, any interest on any Loan
or L/C Obligation, or any fee due hereunder, or (iii) within five (5) days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)Specific Covenants.   Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of 6.03(a), 6.05(a), 6.08, 6.10, 6.11,
6.12, 6.13, Article VII or Article X; or

 

(c)Other Defaults.  Any Loan Party fails to perform or observe (i) any covenant
or agreement contained in Sections 6.01, 6.02, or 6.03(b)-(e) on its part to be
performed or observed and  such failure continues  for five (5) days and (ii)
any other covenant  or agreement  (not
specified  in  Section  8.01(a)  or  (b)  or  in  Section  8.01(c)(i)  above)  contained  in  any  Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days; or

 

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

(e)Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined

83

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

or syndicated credit arrangement) of more than the Threshold Amount, or (B)
fails  to  observe  or  perform  any  other  agreement  or  condition  relating  to  any  such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee  (or  a  trustee  or  agent  on  behalf  of  such  holder  or  holders  or  beneficiary  or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount and remains
unpaid beyond any grace period set forth in such Swap Contract; or

 

(f)Insolvency  Proceedings,  Etc.    
Any  Loan  Party  or  any  Subsidiary  thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

 

(h)Judgments.  There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
such judgment
remains  undischarged,  unvacated,  unbonded  or  unstayed  for  a  period  of  forty-five  (45)
consecutive days; or

 

(i)ERISA.     (i)
An  ERISA  Event  occurs  with  respect  to  a  Pension  Plan  or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of the Threshold Amount, or
(ii) Holdings or any ERISA Affiliate
fails  to  pay  when  due,  after  the  expiration  of  any
applicable  grace  period,  any  installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a

84

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted
hereunder  or  thereunder  or  satisfaction  in  full  of  all  Obligations  arising  under  the  Loan
Documents, ceases to be in full force and effect; or any Loan Party or any
Affiliate of a Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

(k)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens and other
exceptions set forth therein) on the Collateral purported to be covered thereby,
or any Loan Party shall assert the invalidity of such Liens; or

 

(l)Change of Control. There occurs any Change of Control.

 

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Lenders (in their sole discretion) as determined in
accordance with Section 11.01); and once an Event of Default occurs under the
Loan Documents, then such Event of
Default  will  continue  to  exist  until  it  is  expressly  waived  by  the  requisite  Lenders  or  by  the
Administrative Agent with the approval of the requisite Lenders, as required
hereunder in Section 11.01.

 

8.02Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)declare the Commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)exercise on behalf of itself, the Lenders and the LC Issuer all rights and
remedies available to it, the Lenders and the LC Issuer under the Loan Documents
or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become

85

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.13 and 2.14, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and
unpaid  Letter  of  Credit  Fees,  interest  on  the  Loans,  L/C  Borrowings  and  other  Secured
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth,  to  payment  of  that  portion  of  the  Secured  Obligations  constituting  unpaid
principal of the Loans, L/C Borrowings and Secured Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements and to the to
the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.13, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.13, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Secured Obligations otherwise set forth above in this
Section.

 

Notwithstanding   the   foregoing,   Secured   Obligations   arising   under  
Secured   Cash   Management Agreements and Secured Hedge Agreements shall be
excluded from the application described above if the Administrative Agent has
not received a Secured Party Designation Notice, together with such

86

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01Appointment and Authority.

 

(a)Appointment.    Each  of  the  Lenders  and  the  L/C  Issuer  hereby  irrevocably
appoints, designates and authorizes Cadence Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other
Loan  Party  shall  have  rights  as  a  third  party  beneficiary  of  any  of  such  provisions.    It  is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)Collateral  Agent.  The  Administrative  Agent  shall  also  act  as  the  “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender
and  the  L/C  Issuer  for  purposes  of  acquiring,  holding  and  enforcing  any  and  all  Liens  on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

9.02Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and

87

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

without any duty to account therefor to the Lenders or to provide notice to or
consent of the Lenders with respect thereto.

 

9.03Exculpatory Provisions.

 

(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

 

(b)Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

(c)Neither the Administrative Agent nor any of its Related Parties have any duty
or obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the

88

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or
otherwise  authenticated  by  the  proper  Person.    The  Administrative  Agent  also  may  rely  upon  any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall be fully protected in relying and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.   The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  For
purposes of determining compliance with the conditions specified in Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

 

9.05Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory
provisions  of  this  Article  shall  apply  to  any  such  sub-agent  and  to  the  Related  Parties  of  the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub- agents.

 

9.06Resignation of Administrative Agent.

 

(a)Notice.  The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor

89

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any successor Administrative Agent be a Defaulting Lender.  
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)Effect of Resignation.   With effect from the Resignation Effective Date (i)
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity
payments  or  other  amounts  then  owed  to  the  retiring  Administrative  Agent,
all  payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date), and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section).  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation or removal for as long as any of them continues
to act in any capacity hereunder or under the other Loan Documents, including,
without limitation, (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Secured Parties and (B) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

(c) L/C Issuer.  Any resignation by Cadence Bank as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C
Issuer.  If Cadence Bank resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to
make  Base  Rate  Loans  or  fund  risk  participations  in  Unreimbursed  Amounts  pursuant  to
Section 2.03(c).   Upon the appointment by the Borrower of a successor L/C
Issuer hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(ii) the retiring L/C Issuer shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (iii)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Cadence Bank to effectively assume the
obligations of Cadence Bank with respect to such Letters of Credit.

 

9.07Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon

90

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

9.08No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof
shall  have  any  powers,  duties  or  responsibilities  under  this  Agreement  or  any  of  the  other  Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts
due  the  Lenders,  the  L/C  Issuer  and  the  Administrative  Agent  under  Sections  2.03,  2.08
and 11.04) allowed in such judicial proceeding; and

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition

91

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar Laws in any other jurisdictions to which a Loan Party is subject,
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law.  In connection with any such credit bid and purchase, the
Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase).  In connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided
that  any  actions  by  the  Administrative  Agent  with  respect  to  such  acquisition  vehicle  or  vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Secured Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders  shall  be  deemed  to  have  received  a  pro  rata  portion  of  any  Equity  Interests  and/or  debt
instruments  issued  by  such  an  acquisition  vehicle  on  account  of  the  assignment  of  the  Secured
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle
on  account  of  the  Secured  Obligations  that  had  been  assigned  to  the  acquisition  vehicle  shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10 Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

 

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

 

(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing

92

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.  In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11Secured Cash Management Agreements and Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the
Administrative  Agent  shall  not  be  required  to  verify  the  payment  of,  or  that  other  satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received a Secured Party Designation Notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.  The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements in the case of a Facility Termination Date.

 

ARTICLE X

 

CONTINUING GUARANTY

10.01Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as
primary  obligor  and  as  a  guaranty  of  payment  and  performance  and  not  merely  as  a  guaranty  of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all Secured Obligations (for each Guarantor, subject to the proviso
in this sentence, its “Guaranteed Obligations”); provided that (a) the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor and (b) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.   The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the

93

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

purpose of establishing the amount of the Secured Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the
obligations  of  the  Guarantors,  or  any  of  them,  under  this  Guaranty,  and  each  Guarantor  hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

 

10.02Rights of Lenders.

 

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative  Agent,  the  L/C  Issuer  and  the  Lenders  in  their  sole  discretion  may  determine;  and
(d)
release  or  substitute  one  or  more  of  any  endorsers  or  other  guarantors  of  any  of  the  Secured
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

 

10.03Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties.   Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

10.04Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

10.05Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations

94

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facility are terminated.   If any
amounts are paid to a Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Secured Obligations, whether matured or unmatured.

 

10.06Termination; Reinstatement.

 

This  Guaranty  is  a  continuing  and  irrevocable  guaranty  of  all  Secured  Obligations  now  or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Secured Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

10.07Stay of Acceleration.

 

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

10.08Condition of Borrower.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

10.09Appointment of Borrower.

 

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, the L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, the L/C Issuer or the Lenders may accept, and be permitted
to rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

 

10.10Right of Contribution.

95

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

10.11Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount
of  such  liability  that  can  be  hereby  incurred  without  rendering  such  Qualified  ECP  Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full.  Each
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

ARTICLE XI

 

MISCELLANEOUS

11.01Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

 

(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

 

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required
Lenders  shall  be  necessary
to  (i)  amend  the  definition  of  “Default  Rate”  or  to  waive  any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such

96

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(d)change (i) Section 8.03 or Section 2.12 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) Section

2.11(f) in a manner that would alter the pro rata application required thereby
without the written

consent of each Lender directly affected thereby;

 

(e)change  any  provision  of  this  Section  11.01  or  the  definition  of  “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(f)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

(g)release all or substantially all of the Guarantors, without the written
consent of each Lender, except to the extent the release of any Subsidiary from
the Guaranty is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone); or

 

(h)release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition
to  the  Lenders  required  above,  affect  the  rights  or  duties  of  the  Administrative  Agent  under  this
Agreement or any other Loan Document; and (iii) any fee letters executed in
connection with the Facility may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, (A) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected
with  the  consent  of  the  applicable  Lenders  other  than  Defaulting  Lenders),  except  that  (1)
the Commitment of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (2) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender; (B) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes  the  unanimous  consent  provisions  set  forth  herein  and  (C)
the  Required  Lenders  shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders.

 

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required

97

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 11.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

11.02Notices; Effectiveness; Electronic Communications.

 

(a)Notices Generally.   Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax
transmission  or  e-mail  transmission  as  follows,  and  all  notices  and  other  communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)if to the Borrower or any other Loan Party, the Administrative Agent or the
L/C Issuer, to the address, fax number, e-mail address or telephone number
specified for such Person on Schedule 1.01(a); and

 

(ii)if to any other Lender, to the address, fax number, e-mail address or
telephone   number   specified   in   its   Administrative   Questionnaire  
(including,   as appropriate, notices delivered solely to the Person designated
by a Lender on its Administrative Questionnaire then in effect for the delivery
of notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)Electronic Communications.    Notices and other communications to the
Administrative Agent, the L/C Issuer and the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail, FPML messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.  
The Administrative Agent, the L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other
communications  posted  to  an  Internet  or  intranet  website  shall  be  deemed  received  by  the
intended recipient upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail address or other written acknowledgement) indicating
that such notice or communication is available and identifying the website
address

98

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

therefor; provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)The Platform.   THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.   NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

 

(d)Change of Address, Etc.  Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, fax number or telephone number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.   Each other Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the L/C
Issuer.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure  that  the  Administrative  Agent  has  on  record  (i)
an  effective  address,  contact  name, telephone number, fax number and e-mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one (1) individual at or on behalf of such Public Lender to at
all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent,  the  L/C  Issuer  and  the  Lenders  shall  be  entitled  to  rely  and  act  upon  any  notices
(including, without limitation, telephonic or electronic notices, Loan Notices,
Letter of Credit Applications and Notices of Loan Prepayment) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03No Waiver; Cumulative Remedies; Enforcement.

99

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section

2.11), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and

provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04Expenses; Indemnity; Damage Waiver.

 

(a)Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit facility
provided for herein, the preparation, negotiation, execution,
delivery  and  administration  of  this  Agreement  and  the  other  Loan  Documents  or  any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of- pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the L/C Issuer or
any Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, the L/C Issuer or any Lender; provided prior to an Event
of Default the Loan Parties shall only be obligated to pay for one counsel for
the Administrative Agent, the L/C Issuer and all Lenders combined), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of- pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)Indemnification by the Loan Parties.   The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the L/C Issuer and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and

100

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

related expenses (including the reasonable out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee; provided prior to an Event of
Default the Loan Parties shall only be obligated to pay for one counsel for all
Indemnitees combined (unless representation by a single counsel would be
inappropriate due to the existence of an actual conflict of interest, in which
case the Borrower shall be required to reimburse the reasonable and documented
legal fees and out-of-pocket expenses of one separate counsel for all affected
Indemnitees, as reasonably determined to be necessary in good faith in light of
such actual conflict of interest)), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) arise from claims of any Indemnitee solely against one or more other
Indemnitees that do not involve or have not resulted from an act or omission by
any Credit Party or any Subsidiary thereof (other than any action or proceeding
involving the Administrative Agent or the L/C Issuer, in each case in its
capacity as such, in which case such indemnity shall apply with respect to the
Administrative Agent and/or the L/C Issuer, as applicable, to the extent
otherwise available).  Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)Reimbursement by Lenders.  To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any of their Related Parties, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub- agent) or the L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section

101

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

2.11(d).

 

(d)Waiver  of  Consequential  Damages,  Etc.    To  the  fullest  extent  permitted  by
applicable  Law,  no  Loan  Party  shall  assert,  and  each  Loan  Party  hereby  waives,  and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)Payments.  All amounts due under this Section shall be payable not later than
ten

(10) Business Days after demand therefor.

 

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section

11.02(e) shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06Successors and Assigns.

 

(a)Successors and Assigns Generally.   The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor  any other Loan  Party may
assign  or  otherwise transfer any of  its rights or  obligations hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this

102

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Section   (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties
of  each  of  the  Administrative  Agent,  the L/C  Issuer  and  the  Lenders)
any legal  or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan
Documents  (including  all  or  a  portion  of  its  Commitment(s)  and  the  Loans  (including  for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)Minimum Amounts.

 

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous  assignments  to  related  Approved  Funds  (determined  after
giving effect to such Assignments) that equal at least the amount specified in
paragraph  (b)(i)(B)  of  this  Section  in  the  aggregate  or  in  the  case  of  an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
provided,  that  this  Section  11.06(b)(i)(B)  shall  not  apply  to  assignments
permitted pursuant to Section 9.09.

 

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned.

 

(iii)Required Consents.   No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(A)the   consent   of   the   Borrower   (such   consent   not   to   be
unreasonably  withheld  or  delayed)  shall  be  required  unless  (1)
an  Event  of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(B)the consent of the Administrative Agent (such consent not to be

103

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(C)the  consent  of  the  L/C  Issuer  shall  be  required  for  any assignment
in respect of the Facility.

 

(iv)Assignment  and  Assumption.    The  parties  to  each  assignment  shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; provided, further, that such processing and recordation fee shall
not apply to any assignment permitted pursuant to Section 9.09.  The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower, Holdings or any of Holdings’ Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

 

(vi)Certain Additional Payments.   In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which
may  be  outright  payment,  purchases  by  the  assignee  of  participations  or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative
Agent,  the  L/C  Issuer  or  any  Lender  hereunder  (and  interest  accrued  thereon)  and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee
thereunder  shall  be  a  party  to  this  Agreement  and,  to  the  extent  of  the  interest  assigned  by  such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a

104

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

(c)Register.   The Administrative Agent, acting solely for this purpose as a
non- fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the
primary  benefit  of  a  natural  Person,  a  Defaulting  Lender  or  the  Borrower  or  any  of  the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided  that  (i)
such  Lender’s  obligations  under  this  Agreement  shall  remain  unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the L/C Issuer and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.04(c) without regard to the existence of any
participations.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the
participation))  to  the  same  extent  as  if  it  were  a  Lender  and  had  acquired  its  interest  by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant
acquired  the  applicable  participation.    Each  Lender  that  sells  a  participation  agrees,  at  the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of

105

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non- fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(f)Resignation as L/C Issuer after Assignment.   Notwithstanding anything to the
contrary contained herein, if at any time Cadence Bank assigns all of its
Commitments and Loans pursuant  to  subsection (b)  above,  Cadence  Bank  may,
upon  thirty  (30)  days’  notice  to  the Borrower and the Lenders, resign as
L/C Issuer.   In the event of any such resignation as L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Cadence Bank as L/C Issuer.  If
Cadence Bank resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Cadence Bank to effectively assume the
obligations of Cadence Bank with respect to such Letters of Credit.

 

11.07Treatment of Certain Information; Confidentiality.

 

(a)Treatment of Certain Information.   Each of the Administrative Agent, the L/C
Issuer and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of

106

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

Insurance Commissioners), (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 11.01 or (B) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating Holdings or its Subsidiaries or the credit facility provided
hereunder or (B) the provider of any Platform or other electronic delivery
service used by the Administrative Agent and/or the L/C Issuer to deliver
Borrower Materials or notices to the Lenders or (C) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facility provided
hereunder, or (viii) with the consent of the Borrower or to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, the L/C
Issuer, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.  For purposes of this Section,
“Information” means all information received from Holdings or any Subsidiary
relating to Holdings or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
the L/C Issuer or any Lender on a nonconfidential basis prior to disclosure by
Holdings or any Subsidiary.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  In addition, the Administrative
Agent
and  the  Lenders  may  disclose  the  existence  of  this  Agreement  and  information  about  this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.

 

(b)Non-Public Information.  Each of the Administrative Agent, the L/C Issuer and
the Lenders acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

 

(c)Press Releases.  The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under Law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

 

(d)Customary Advertising Material.  The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

 

107

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

11.08Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (a)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to
notify  the  Borrower  and  the  Administrative  Agent  promptly  after  any  such  setoff  and  application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been
executed  by  the  Administrative  Agent  and  when  the  Administrative  Agent  shall  have  received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed

108

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or
certificate.  Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any
party,  such  fax  transmission  or  e-mail  transmission  shall  be  promptly  followed  by  such  manually
executed counterpart.

 

11.11Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.   Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.    The  invalidity
of  a  provision  in  a  particular
jurisdiction  shall  not  invalidate  or  render unenforceable such provision in
any other jurisdiction.  Without limiting the foregoing provisions of this
Section, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant  to  Sections
3.01  and  3.04)  and  obligations  under  this  Agreement  and  the  related  Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

 

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued

109

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

interest and fees) or the Borrower (in the case of all other amounts);

 

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

(d)such assignment does not conflict with applicable Laws; and

 

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14Governing Law; Jurisdiction; Etc.

 

(a)GOVERNING LAW.   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF
ACTION  (WHETHER  IN  CONTRACT  OR  TORT  OR  OTHERWISE)  BASED  UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH   THEREIN)   AND   THE  
TRANSACTIONS   CONTEMPLATED   HEREBY   AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER
LOAN  PARTY  IRREVOCABLY  AND  UNCONDITIONALLY  AGREES  THAT  IT  WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION,  WHETHER  IN  LAW  OR  EQUITY,  WHETHER  IN  CONTRACT  OR  IN TORT
OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY  AND  UNCONDITIONALLY  SUBMITS  TO  THE  JURISDICTION  OF
SUCH  COURTS    AND  AGREES  THAT  ALL  CLAIMS  IN  RESPECT  OF  ANY  SUCH
ACTION,  LITIGATION  OR  PROCEEDING  MAY  BE  HEARD  AND  DETERMINED  IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER
JURISDICTIONS  BY  SUIT  ON  THE  JUDGMENT  OR  IN  ANY  OTHER  MANNER PROVIDED
BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT

110

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)WAIVER  OF  VENUE.    THE  BORROWER  AND  EACH  OTHER  LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR   HEREAFTER   HAVE   TO   THE   LAYING   OF  
VENUE   OF   ANY   ACTION   OR
PROCEEDING  ARISING  OUT  OF  OR  RELATING  TO  THIS  AGREEMENT  OR  ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER  THEORY).    EACH  PARTY  HERETO  (a)
CERTIFIES  THAT  NO  REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations.   If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement.   Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such  payment is
prohibited by this Section, such payment shall be held by such Loan Party in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

111

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

 

11.17No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent
and  any  Affiliate  thereof  and  the  Lenders  are  arm’s-length  commercial  transactions  between  the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and, as applicable, its Affiliates and the
Lenders and their Affiliates (collectively, solely for purposes of this Section,
the “Lenders”), on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates and each Lender
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party or
any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent, any of its Affiliates nor any Lender has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and its Affiliates and the Lenders may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any of its Affiliates nor any Lender has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

11.18Electronic Execution.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the
request  of  the  Administrative  Agent,  any  electronic  signature  shall  be  promptly  followed  by  such
manually executed counterpart.

 

11.19USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party,

112

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

which information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The
Borrower and the Loan Parties agree to, promptly following a request by the
Administrative Agent or any Lender, provide all such other documentation and
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

[signature pages follow]

 

113

CHAR1\1485063v6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

JAMBA JUICE COMPANY

 

 

 

 

 

 

 

By:

 

/s/ Marie Perry

 

 

Name:

 

Marie Perry

 

 

Title:

 

EVP, CFO, CAO and Secretary

 

 

 

 

 

HOLDINGS:

 

JAMBA, INC.

 

 

 

 

 

 

 

By:

 

/s/ Marie Perry

 

 

Name:

 

Marie Perry

 

 

Title:

 

Treasurer and CFO

 

 

 

 

 

GUARANTORS:

 

 

 

JAMBA JUICE ADVERTISING FUND INC.

 

 

 

 

 

 

 

By:

 

/s/ Marie Perry

 

 

Name:

 

Marie Perry

 

 

Title:

 

Treasurer and CFO

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

CADENCE BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

/s/ Charles M. Joye III

 

 

Name:

 

Charles M. Joye III

 

 

Title:

 

Senior Vice President

 

 

 

 

 

LENDERS:

 

CADENCE BANK, NATIONAL ASSOCIATION,

 

 

as a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

 

/s/ Charles M. Joye III

 

 

Name:

 

Charles M. Joye III

 

 

Title:

 

Senior Vice President

 

 